Citation Nr: 1334193	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  08-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.  

The issue on appeal was before the Board of Veterans' Appeals (Board) in September 2011 at which time the Board granted a 70 percent rating for PTSD.  The Veteran appealed that part of the Board's September 2011 decision that denied a rating in excess of 70 percent to the United States Court of Appeals for Veterans Claims (Court).  By Order dated February 8, 2012, the Court granted a Joint Motion for Partial Remand and remanded that part of the Board's decision that denied entitlement to a disability rating in excess of 70 percent for PTSD for compliance with the instructions included in the Joint Motion for Partial Remand.  This matter was also remanded by the Board in November 2012 and May 2013 for additional development.  

In August 2013 the Veteran submitted a request for expedited processing and waiver of initial consideration by the RO of any evidence he may submit to the Board.  The Veteran had testified at a December 2009 hearing before the Board at the RO.  A transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As noted, the Board in its September 2011 decision awarded a 70 percent rating for PTSD.  By Order dated February 8, 2012, the Court remanded that part of the Board's decision that denied entitlement to disability rating in excess of 70 percent for PTSD for compliance with the instructions included in the Joint Motion for Partial Remand.  In November 2012 the Board remanded the matter to secure outstanding treatment records, Social Security Administration records, and to schedule the Veteran for a VA PTSD examination.  It was again remanded by the Board in May 2013 for further development. 

The Board notes that the record is devoid of a rating decision that reflects the 70 percent rating awarded by the Board in its September 2011 decision.  (See July 30, 2012 rating decision "codesheet").  An August 2013 supplemental statement of the case (SSOC) reflects that the RO denied entitlement to an initial rating in excess of 70 percent for the service-connected PTSD.  However, on close review, the Board finds that SSOC provides inadequate reasons and bases regarding the issue of an initial rating in excess of 70 percent for the service-connected PTSD.  According to the SSOC, the RO reviewed and considered evidence that focused on denial of a rating in excess of 50 percent for PTSD and what was needed for a 70 percent rating for PTSD, and not on the reasons and bases for a denial of a 70 percent rating for PTSD and the type of evidence needed for a rating in excess of 70 percent for PTSD (See August 6, 2013 SSOC).  As the reasons and bases provided in this instance are confusing and unclear, a remand is necessary to provide the Veteran with adequate reasons and bases for the denial of entitlement to a rating in excess of 70 percent for PTSD and the type of evidence needed for a rating in excess of 70 percent for PTSD.  

Moreover, this case is currently being processed as a paperless claim and the Board has observed that documents related to this case have not been attached to the Veteran's electronic claims file (Virtual VA paperless claims processing system), to include a rating action providing a narrative for the award of the increase to 70 percent for PTSD (pursuant to the September 2011 Board decision);and a rating codesheet, (as none of the rating decision codesheets (of record) show the award of the 70 percent rating (the latest rating decision, including codesheet, found in the electronic claims file is dated July 30, 2012).  In addition, the February 8, 2012 Court Order has not been found in the electronic claims file.  The RO should locate and associate all such documents to the Veteran's electronic claims file.

Although the Board regrets further delay, this case must be returned to the RO for development as noted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO should issue an SSOC that provides the Veteran a clear statement/reasons and bases for the denial of his claim of entitlement to an initial rating in excess of 70 percent for PTSD and what evidence is needed for the assignment of a rating in excess of 70 percent for PTSD.

2. The RO should attach all outstanding documents to the electronic claims file, including, rating action and codesheet for the increased rating to 70 percent, and the February 2012 Court Order.

3. After completion of the above, and any additional development which the RO may deem necessary, the RO should review the electronic claims file and readjudicate the claim.  Thereafter, the Veteran and his representative should be furnished an SSOC clearly addressing the issue of entitlement to an initial rating in excess of 70 percent for PTSD and given the opportunity to respond.  The case should be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



